Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose a telephone interview to discuss and incorporating the use of State Chart XML (SCXML) State Machine Notation for Control Abstraction and generating questions using predefined question template with questions that corresponds to every proposition class in the State Machine or State transition graph into computer-executable format into the claims. 

Response to Amendment
Rational for not making 101 rejection for claims 15-20: Section 0075, lines 11-15 of applicant’s specification states that “A computer readable storage medium as used herein is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves…” Therefore Claims 15-20 that claims computer program product disposed upon a computer readable medium cannot be construed as being transitory signals per se. Thus no 101 rejection is required. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8 and 15 have been considered but are moot because the new ground of rejection does not rely on all the  references ( Mukherjee et al (US20200135180) and Esp. Cruise (2011010926)) applied in the Non-Final rejection of record for any teaching or matter specifically challenged in the argument. However see below for the response in regards to arguments  filed on 09/14/2021 by applicant.
Applicant argues that the combination of the cited reference fails to disclose the limitation “creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas, wherein the state transition graph represents potential transitions between states”
In reply, Examiner disagrees because the combination of Quirk (20180189269) in view of  Mukherjee (US20200135180)  and further in view of Cruise (2011010926) clearly discloses creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas, wherein the state transition graph represents potential transitions between states. 
Quirk clearly discloses in Section 0034, lines 1-10- FORMULAS 1-10, each term is represented in the given LSTM graph unit which reads on the state transition graph however Quirk does not disclose translating into software application using the LSTM - Section 0042, lines 1-7 the linguist)
Mukherjee discloses creating a state transition graph (Fig. 9, Section 0126, lines 1-3 Finite state machine 500) comprising a set of proposition value determination paths constrained by the set of formulas, (Section 0127 discusses a formula of how the state transition graph or machine executes a task to determine if a product entity was provided in the input data) wherein the state transition graph represents potential transitions between states (Section 0126, lines 4-5 Thus “State Transitions 510a-510c reads on the transitions between states 502-508”). Mukherjee discloses using the state machine to execute some tasks such as executing a response generation task  which an ordinary skilled in the art can interprets that as a software but Mukherjee does not call that a software.  


    PNG
    media_image1.png
    374
    401
    media_image1.png
    Greyscale

State transitions 510a-510c reads on the potential transitions between states. 
T1, T2, T3 and T4 reads on the proposition value within the state transition graph or machine. 

Sections 0128-0130 explains a formulae used in transitioning through the state machine. 


Cruise discloses translating the state transition graph or machine into a software application, including generating the software application- See Section 0033, lines 1-5 “constructing a new FSM model for a desired soft­ware application, in this case, a fire control application similar” this means the finite state model (state transition machine) is decoded into the software application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk (20180189269) in view of Mukherjee (US20200135180)  and further in view of Cruise (2011010926).
Claim 1, Quirk discloses a method of creating an executing process form a text description written in a natural language, (Section 0018, lines 4-7 natural language from one or more documents (contain text) from a file repository)  the method comprising: 
extracting a set of propositions from a text document written in a natural language; (Section 0023, segments of the documents are identified (extracted)  based on the parts of speech (where the part for speech are described as nouns, pronouns adjectives)  from the natural language, thus the part of speech such as nouns, pronouns, adjective are extracted from the Natural language) 
 extracting, a set of formulas from the text document; (Section 0034, lines 1-7- thus FORMULAS 1-10 are extracted from the segment of the documents, regarding depending upon the set of propositions Quirk addresses this by stating that terms wherein the Formulas represents input word vector which is from the segment of the documents) 
Quirk does not clearly shows how in dependence upon the set of propositions, extracting a set of formulae and creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas, wherein the state transition graph represents potential transitions between states;
 Mukherjee discloses based on the set of propositions extracting a set of formulae and creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas  (Section 0127 discusses a formula of how the state transition graph or machine executes a task to determine if a product entity was provided in the input data) and translating a state transition graph or machine into a task execution, wherein the state transition graph represents potential transitions between states (Section 0126, lines 4-5 Thus “State Transitions 510a-510c reads on the transitions between states 502-508”)

    PNG
    media_image1.png
    374
    401
    media_image1.png
    Greyscale

State transitions 510a-510c reads on the potential transitions between states. 
T1, T2, T3 and T4 reads on the proposition value within the state transition graph or machine. 

Sections 0128-0130 explains a formulae used in transitioning through the state machine. 


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching to include the idea as thought by Mukherjee where a state transition graph shows transitions between states. The motivation is that the state transition graph makes it easier for users follow how the system works.



Quirk in view of Mukherjee does not clearly states that the task execution is a software application. 
Cruise disclose translating the state transition graph into a software application. (Section 0025, lines 1-12- “Entry action 34 represents the functionality of the software application that displays the mission to the end-user”-(User interface) and  lines 12-15 also discloses “upon receiving either trigger 48,52, model 30 exits state 34 and performs exit action 34B and these actions represents the functionality of the software application that removes the displayed mission”- thus the actions in the state transition graph represents the execution of the software application)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching to include the idea of Cruise where a state transition graph is used in translating the process into software application. The motivation is that the state transition graph helps the software application to be executed without errors. 

Claim 2, Quirk in view of Mukherjee in further in view of Cruise discloses wherein extracting a set of propositions from the text document comprises masking, in each sentence of the text document, keywords listed in a predefined dictionary; (Quirk: Section 0046, lines 15-20- thus the knowledge base in the graph LSTM relation extractor extracts keywords or words within the document by determining or masking a positive or negative (yes or no) relationship that exists among a given set of key terms) 
masking, in each sentence of the text document, character sequence patterns represented by predefined expression rules; (Quirk: Section 0091 lines 17-23- performing logical operation such as AND OR and NOT are used to operate characters extracted from the documents, regarding predefined expression rules, Quirk discloses in section 23-25- other recognized verbs in the sentence as defined in the grammatical rules of the specified dictionary)   
and mapping, by a machine learning process, the masked portions of each sentence to a proposition class. (Quirk: Section 0052, lines 1-4- thus the word vectors (keyword) extracted from the natural language text of the document are fed to the graph LSTM units to develop graph LSTM neural network (thus by machine learning process))
Claim 3, Quirk in view of Mukherjee (Section 0120 “A=0”) in further in view of Cruise discloses wherein extracting, in dependence upon the set of propositions, a set of formulas from the text document (Quirk: FORMULAS 1-10 disclosed in lines 1-2 in section 0034) comprises: extracting, by a machine learning process relations among the set of propositions; (Quirk: Section 0083, lines 1-4 The graph LSTM relation extractor may be trained for more keywords in a training tuple)  and generating a set of logical formulas representing the relations as conditional statements. (Quirk: Section 0039- thus the state of the hidden vector represent by FORMULA where h is the state value… and the state of the output gate shows the conditional statements) 
Claim 4, Quirk in view of Mukherjee (Section 0120 “A=0”) in further in view of Cruise discloses further comprising extracting a relationship between a logical formula Mukherjee (Section 0120 “A=0”) occurring in a first sentence of the text document (Quirk: Section 0051, lines 5-7- thus the logic formula in the first sentence “Running is fun”) to another logical formula occurring in a second sentence of the text document. (Quirk: Section 0051, lines 5-7- thus the same logic in the second sentence “I am running right now”) 
Claim 5, Quirk in view of Mukherjee in further in view of Cruise discloses wherein creating a state transition graph (Quirk: Section 0034, lines 1-10-graph LSTM units) comprising a set of proposition value determination paths constrained by the set of formulas (Quirk: Section 0034: FORMULAS 1-10 reads on the set of formulas) comprises: constructing, for each proposition in the set of propositions, a process flow tree representing all possible states a proposition value; (Quirk: Section 0031, lines 10-16- thus Individual graph LSTM units may be chained together into tree structures where graph LSTM units includes words in a segment) 
(Understand words in a segment reads on the states of a proposition value)  
applying the set of formulas as constraints to all paths in the process flow tree; and optimizing the process flow tree. (Quirk: Section 0034, lines 1-4- FORMULAS 1-10 where each term within the Formulas describes the relationship between the various gates and components)  
Claim 6, Quirk in view of Mukherjee in further in view of Cruise discloses wherein translating the state transition graph into a software application comprises generating computer-executable logic (Quirk: Section 0091, lines 17-21 logical operation such as AND OR and NOT are derived from the graph LSTM)  that determines values for proposition variables represented in the state transition graph. (Quirk: Section 0043, thus from the Graph LSTM relation extractor is operable to store this relation as parsed by the NLP which means if the literature describe a relation for the tuple (d, m, g)- understand the tuple reads on the executable logic since it is a set of order values) 
Claim 7, Quirk in view of Mukherjee in further in view of Cruise discloses further comprising wherein the software application (Cruise: Section 0035,lines 1-5) generates, based on the state transition graph questions to be provided in a user interface to determine a Boolean value (Quirk: Section 0046, lines 12-16 “the Positive and Negative or Yes or No answers reads on the questions answers) for each of the proposition variables represented in the state transition graph. (Cruise: (Section 0022 lines 1-5- the two states “On state (1) and OFF state (0)” reads on the Boolean values that determines either push up or push down trigger on the state transition graph shown in fig. 1) 

Claim 8, Quirk discloses an apparatus for creating an executable process from a text description written in a natural language, (Section 0018, lines 4-7 natural language from one or more documents (contain text) from a file repository)
 the apparatus comprising a computer processor, (Processing unit 602 in fig. 6)  a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, (System memory contains Operating System 605 and Program modules 606) 
when executed by the computer processor, cause the apparatus to carry out the steps of: (Section 0090, lines 1-6) 
extracting a set of propositions from a text document written in a natural language; (Section 0023, segments of the documents are identified (extracted)  based on the parts of speech (where the part for speech are described as nouns, pronouns adjectives)  from the natural language, thus the part of speech such as nouns, pronouns, adjective are extracted from the Natural language) 

Quirk does not clearly shows how in dependence upon the set of propositions, extracting a set of formulae and creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas, wherein the state transition graph represents potential transitions between states;
 Mukherjee discloses based on the set of propositions extracting a set of formulae and creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas  (Section 0127 discusses a formula of how the state transition graph or machine executes a task to determine if a product entity was provided in the input data) and translating a state transition graph or machine into a task execution, wherein the state transition graph represents potential transitions between states (Section 0126, lines 4-5 Thus “State Transitions 510a-510c reads on the transitions between states 502-508”)

    PNG
    media_image1.png
    374
    401
    media_image1.png
    Greyscale

State transitions 510a-510c reads on the potential transitions between states. 
T1, T2, T3 and T4 reads on the proposition value within the state transition graph or machine. 

Sections 0128-0130 explains a formulae used in transitioning through the state machine. 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching to include the idea as thought by Mukherjee where a state transition graph shows transitions between states. The motivation is that the state transition graph makes it easier for users follow how the system works.



Quirk in view of Mukherjee does not clearly states that the task execution is a software application. 
Cruise disclose translating the state transition graph into a software application. (Section 0025, lines 1-12- “Entry action 34 represents the functionality of the software application that displays the mission to the end-user”-(User interface) and  lines 12-15 also discloses “upon receiving either trigger 48,52, model 30 exits state 34 and performs exit action 34B and these actions represents the functionality of the software application that removes the displayed mission”- thus the actions in the state transition graph represents the execution of the software application)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching to include the Cruise where a state transition graph is used in translating the process into software application. The motivation is that the state transition graph helps the software application to be executed without errors. 

Claim 9, Quirk in view of Mukherjee in further in view of Cruise discloses wherein extracting a set of propositions from the text document comprises masking, in each sentence of the text document, keywords listed in a predefined dictionary; (Quirk: Section 0046, lines 15-20- thus the knowledge base in the graph LSTM relation extractor extracts keywords or words within the document by determining or masking a positive or negative (yes or no) relationship that exists among a given set of key terms) 
masking, in each sentence of the text document, character sequence patterns represented by predefined expression rules; (Quirk: Section 0091 lines 17-23- performing logical operation such as AND OR and NOT are used to operate characters extracted from the documents, regarding predefined expression rules, Quirk discloses in section 23-25- other recognized verbs in the sentence as defined in the grammatical rules of the specified dictionary)   
and mapping, by a machine learning process, the masked portions of each sentence to a proposition class. (Quirk: Section 0052, lines 1-4- thus the word vectors (keyword) extracted from the natural language text of the document are fed to the graph LSTM units to develop graph LSTM neural network (thus by machine learning process))

Claim 10, Quirk in view of Mukherjee (Section 0120 “A=0”) in further in view of Cruise discloses wherein extracting, in dependence upon the set of propositions, a set of formulas from the text document (Quirk: FORMULAS 1-10 disclosed in lines 1-2 in section 0034)  comprises: 
extracting, by a machine learning process, relations among the set of propositions; (Quirk: Section 0083, lines 1-4 The graph LSTM relation extractor may be trained for more keywords in a training tuple)
 and generating a set of logical formulas representing the relations as conditional statements. (Quirk: Section 0039- thus the state of the hidden vector represent by FORMULA where h is the state value… and the state of the output gate shows the conditional statements) 

Claim 11, Quirk in view of Mukherjee (Section 0120 “A=0”) in further in view of Cruise discloses further comprising extracting a relationship between a logical formula occurring in a first sentence of the text document (Quirk: Section 0051, lines 5-7- thus the logic formula in the first sentence “Running is fun”) to another logical formula occurring in a second sentence of the text document. (Quirk: Section 0051, lines 5-7- thus the same logic in the second sentence “I am running right now”) 

Claim 12, Quirk in view of Mukherjee in further in view of Cruise discloses wherein creating a state transition graph (Quirk: Section 0034, lines 1-10-graph LSTM units) comprising a set of proposition value determination paths constrained by the set of formulas (Quirk: Section 0034: FORMULAS 1-10 reads on the set of formulas) comprises: 
constructing, for each proposition in the set of propositions a process flow tree representing all possible states a proposition value; (Quirk: Section 0031, lines 10-16- thus Individual graph LSTM units may be chained together into tree structures where graph LSTM units includes words in a segment) 
(Understand words in a segment reads on the states of a proposition value)  
applying the set of formulas as constraints to all paths in the process flow tree; and optimizing the process flow tree. (Quirk: Section 0034, lines 1-4- FORMULAS 1-10 where each term within the Formulas describes the relationship between the various gates and components)  

Claim 13, Quirk in view of Mukherjee in further in view of Cruise discloses wherein translating the state transition graph into a software application comprises generating computer-executable logic (Quirk: Section 0091, lines 17-21 logical operation such as AND OR and NOT are derived from the graph LSTM) that determines values for proposition variables represented in the state transition graph. (Quirk: Section 0043, thus from the Graph LSTM relation extractor is operable to store this relation as parsed by the NLP which means if the literature describe a relation for the tuple (d, m, g)- understand the tuple reads on the executable logic since it is a set of order values) 
Claim 14, Quirk in view of Mukherjee in further in view of Cruise discloses further comprising the step of receiving a predefined dictionary of significant keywords, (Quirk: Section 0024, lines 5-8- thus the function of words as nouns pronouns verbs etc.. reads on the keywords)  a proposition class definition (Quirk: Section 0030, lines 10-12) and a formula class definition. (Quirk: Section 0034, lines 1-3- thus FORMULAS 1-10 reads on the formula class definition) 

Claim 15, Quirk discloses a computer program product for creating an executable process from a text description written in a natural language, (Section 0018, lines 4-7 natural language from one or more documents (contain text) from a file repository)
 the computer program product disposed upon a computer Readable medium, (Processing unit 602 in fig. 6)  
the computer program product comprising computer program instructions that, when executed, (System memory contains Operating System 605 and Program modules 606) 
 cause a computer to carry out the steps of extracting a set of propositions from a text document written in a natural language; (Section 0023, segments of the documents are identified (extracted)  based on the parts of speech (where the part for speech are described as nouns, pronouns adjectives)  from the natural language, thus the part of speech such as nouns, pronouns, adjective are extracted from the Natural language) 

Quirk does not clearly shows how in dependence upon the set of propositions, extracting a set of formulae and creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas, wherein the state transition graph represents potential transitions between states;
 Mukherjee discloses based on the set of propositions extracting a set of formulae and creating a state transition graph comprising a set of proposition value determination paths constrained by the set of formulas  (Section 0127 discusses a formula of how the state transition graph or machine executes a task to determine if a product entity was provided in the input data) and translating a state transition graph or machine into a task execution, wherein the state transition graph represents potential transitions between states (Section 0126, lines 4-5 Thus “State Transitions 510a-510c reads on the transitions between states 502-508”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching to include the idea as thought by Mukherjee where a state transition graph shows transitions between states. The motivation is that the state transition graph makes it easier for users follow how the system works.

    PNG
    media_image1.png
    374
    401
    media_image1.png
    Greyscale

State transitions 510a-510c reads on the potential transitions between states. 
T1, T2, T3 and T4 reads on the proposition value within the state transition graph or machine. 

Sections 0128-0130 explains a formulae used in transitioning through the state machine. 


Quirk in view of Mukherjee does not clearly states that the task execution is a software application. 
Cruise disclose translating the state transition graph into a software application. (Section 0025, lines 1-12- “Entry action 34 represents the functionality of the software application that displays the mission to the end-user”-(User interface) and  lines 12-15 also discloses “upon receiving either trigger 48,52, model 30 exits state 34 and performs exit action 34B and these actions represents the functionality of the software application that removes the displayed mission”- thus the actions in the state transition graph represents the execution of the software application)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching to include the Cruise where a state transition graph is used in translating the process into software application. The motivation is that the state transition graph helps the software application to be executed without errors. 
 
Claim 16, Quirk in view of Mukherjee in further in view of Cruise discloses wherein extracting a set of propositions from the text document comprises: 
masking, in each sentence of the text document, keywords listed in a predefined dictionary; (Quirk: Section 0046, lines 15-20- thus the knowledge base in the graph LSTM relation extractor extracts keywords or words within the document by determining or masking a positive or negative (yes or no) relationship that exists among a given set of key terms) 
 masking, in each sentence of the text document, character sequence patterns represented by predefined expression rules; (Quirk: Section 0091 lines 17-23- performing logical operation such as AND OR and NOT are used to operate characters extracted from the documents, regarding predefined expression rules, Quirk discloses in section 23-25- other recognized verbs in the sentence as defined in the grammatical rules of the specified dictionary)   
and mapping, by a machine learning process, the masked portions of each sentence to a proposition class. (Quirk: Section 0052, lines 1-4- thus the word vectors (keyword) extracted from the natural language text of the document are fed to the graph LSTM units to develop graph LSTM neural network (thus by machine learning process))

Claim 17, Quirk in view of Mukherjee in further in view of Cruise discloses wherein extracting, in dependence upon the set of propositions, a set of formulas from the text document (Quirk FORMULAS 1-10 disclosed in lines 1-2 in section 0034) comprises: extracting, by a machine learning process, relations among the set of propositions; (Quirk: Section 0083, lines 1-4 The graph LSTM relation extractor may be trained for more keywords in a training tuple) and generating a set of logical formulas representing the relations as conditional statements. (Quirk: Section 0039- thus the state of the hidden vector represent by FORMULA where h is the state value… and the state of the output gate shows the conditional statements) 

Claim 18, Quirk in view of Mukherjee in further in view of Cruise discloses further comprising extracting a relationship between a logical formula occurring in a first sentence of the text document (Quirk: Section 0051, lines 5-7- thus the logic formula in the first sentence “Running is fun”) to another logical formula occurring in a second sentence of the text document. (Quirk: Section 0051, lines 5-7- thus the same logic in the second sentence “I am running right now”) 

Claim 19, Quirk in view of Mukherjee in further in view of Cruise discloses wherein creating a state transition graph (Quirk: Section 0034, lines 1-10-graph LSTM units) comprising a set of proposition value determination paths constrained by the set of formulas (Quirk: Section 0034: FORMULAS 1-10 reads on the set of formulas) comprises: 
constructing, for each proposition in the set of propositions, a process flow tree representing all possible states a proposition value; (Quirk: Section 0031, lines 10-16- thus Individual graph LSTM units may be chained together into tree structures where graph LSTM units includes words in a segment) 
(Understand words in a segment reads on the states of a proposition value)  
applying the set of formulas as constraints to all paths in the process flow tree; and optimizing the process flow tree. (Quirk: Section 0034, lines 1-4- FORMULAS 1-10 where each term within the Formulas describes the relationship between the various gates and components)  
Claim 20, Quirk in view of Mukherjee in further in view of Cruise discloses  wherein translating the state transition graph into a software application comprises generating computer-executable logic (Quirk: Section 0091, lines 17-21 logical operation such as AND OR and NOT are derived from the graph LSTM) that determines values for proposition variables represented in the state transition graph. (Quirk: Section 0043, thus from the Graph LSTM relation extractor is operable to store this relation as parsed by the NLP which means if the literature describe a relation for the tuple (d, m,g)- understand the tuple reads on the executable logic since it is a set of order values) 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huebra (20170068519) discloses a system and method that, based on the input of logical information structures into an electronic device comprising memory and processor, auto­matically produces outputs in visual devices. These can be operated to create of businesses process information, sub­stituting software applications that are normally developed through traditional programming as known in the software industry.
Murphy (WO2018081833) discloses State machine methods and apparatus improve computer network functionality relating to natural language communication. In one example, a state machine implements an instance of a workflow to facilitate natural language communication with an entity, and comprises one or more transitions, wherein each transition is triggered by an event and advances the state machine to an outcome state. One or more state machine transitions comprise a work unit that executes one or more computer-related actions relating to natural language communication. An artificial intelligence (Al) agent implements one or more machine learning techniques to monitor inputs/outputs of a given work unit and the respective outcome states of the state machine to determine a status or behavior of the o state machine. The Al agent also may generate one or more events to trigger one or more transitions/work units of the state machine,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        11/18/2022